Title: From Thomas Jefferson to Henry Alexander Scammell Dearborn, 3 May 1826
From: Jefferson, Thomas
To: Dearborn, Henry Alexander Scammell


Dear Sir
Monticello
May 3. 26.
Your letter of Apr. 26. came to hand on the 1st instant, and I answer it by our first mail. it really took me by surprise. our bond was payable in 8. months, and our record tells us it was signed on the 4th of October, which would have carried the payment to the 4th of June. I now suppose that altho not signed till the 4th of October, it may have been dated at some earlier day. but for this error it should not have failed an hour. I have directed the Proctor to answer the call instantly. by this same mail therefore he orders an immediate deposit of the sum due, 2057. D 17 c as stated in your letter, to be made in the bank of Virginia, of which his brother is President, who will remit the sum to you by a bill on Boston, if one can be obtained; for we are informed that the exchange is now against Richmond, and that bills on Boston cannot be had there. should that be the case, he will authorise you to draw on the bank of Virginia. I expect daily however a remission of it by Congress. with my apology for this lapse of attention, accept the assurance of my great esteem and respect.Th: Jefferson